Case 6:20-cv-00176-JCB Document 34-18 Filed 05/15/20 Page 1 of 3 PageID #: 1543




                 Attachment 15
Case 6:20-cv-00176-JCB Document 34-18 Filed 05/15/20 Page 2 of 3 PageID #: 1544




                     Experimental Study of
                      Cigarette Warnings:
                         Study 2 Report

                        FDA Report: February 2020

                        OMB Control No. 0910-0866

        Report Originally Prepared by RTI International: May 2019
Case 6:20-cv-00176-JCB Document 34-18 Filed 05/15/20 Page 3 of 3 PageID #: 1545
                                                                              Executive Summary



    ▪   whether the warning was recalled (“Recall).

 Overview of Statistical Analyses: Analyses compared the responses from participants in
 each of the treatment conditions to responses from participants in the control condition
 (i.e., average of the 4 Surgeon General’s warnings). These analyses examined whether,
 relative to viewing a Surgeon General’s warning, viewing a cigarette health warning resulted
 in statistically significantly higher levels of the outcomes measured (e.g., New information,
 Self-reported learning). For the change in health beliefs over the sessions these analyses
 examined whether, relative to changes in level of agreement with the health belief
 statements between session for those participants in the control condition, the difference
 between sessions was larger for those participants in each of the treatment conditions
 (cigarette health warnings).

 Summary of Results: In general, the vast majority of the new cigarette health warnings
 tested showed statistically significant effects across the outcomes measured, as compared
 to the current Surgeon General’s warnings. Participants were significantly more likely,
 relative to the control condition (i.e., the Surgeon General's warnings), to report that for 13
 of the 16 cigarette health warnings tested (except for Addictive, Kill you, and Quit now): the
 new cigarette health warnings provided new information, were higher on self-reported
 learning, and that the new cigarette health warnings were higher on perceived
 informativeness. Participants in nearly all cigarette health warning conditions (15 of 16)
 were significantly more likely, relative to the control condition, to rate the warnings as
 higher on Perceived Understandability (except for Quit now) and to report that the warnings
 were higher on Perceived helpfulness understanding health effects (except for Addictive).
 Similarly, participants in 14 of the 16 cigarette health warning conditions rated these
 warnings statistically significantly higher on thinking about risks (except for Addictive and
 Quit now), relative to the control condition. All warnings (new cigarette health warnings and
 current Surgeon General’s warnings) were rated as factual by the vast majority of
 participants. However, half of the cigarette health warnings (8 of 16) were rated as lower on
 Perceived Factualness relative to the control condition, the other half of the half of the
 cigarette health warnings were rated similar on Perceived Factualness relative to the control
 condition. Participants in all 16 cigarette health warnings conditions were more likely,
 relative to participants in the control condition, to report that the warning they viewed
 would attract attention. Participants in all 16 cigarette health warnings conditions were more
 likely to be accurately recall which warning they had seen than were participants in the
 control condition. As for changes in health beliefs, between Session 1 and Session 2
 (approximately 1-2 days apart), 11 cigarette health warnings resulted in greater net
 positive changes in participants' agreement with health belief items linking smoking to a
 specific health consequence, and between Session 1 and Session 3 (approximately 15-16
 days apart), 7 cigarette health warnings resulted in greater net positive changes in
 agreement with health beliefs.



                                              ES-4
